                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                                WESTERN DMSION
                                 No. S:15-CR-322-D
                                 No. S:18-CV-246-D


JOSHUA BOWER,                               )
                                            )
                      Petitioner,           )
                                            )
                 ~                          )               ORDER
                                            )
UNITED STATES OF AMERICA,                   )
                                            )
                          Respondent        )


       This case was recently reassigned. The United States shall file a response to Joshua Bower's

motions to amend [D.E. 131, 133]. The response is due no later than July 23, 2021.

       SO ORDERED. This lJ_ day of June 2021.




                                                    J~s~Ji~Rm
                                                    United States District Judge
